Name: Commission Regulation (EEC) No 2097/84 of 20 July 1984 on payment of provisional financial compensation for dried grapes from the 1981 harvest
 Type: Regulation
 Subject Matter: plant product;  civil law
 Date Published: nan

 21 . 7 . 84 Official Journal of the European Communities No L 193/23 COMMISSION REGULATION (EEC) No 2097/84 of 20 July 1984 on payment of provisional financial compensation for dried grapes from the 1981 harvest which are actually in stock ; whereas stocktaking must be carried out ; whereas for administrative reasons the quantities of products which are already sold but not taken over by the purchaser should not obtain provi ­ sional financial compensation ; Whereas stocktaking will make it possible to deter ­ mine losses during storage ; whereas financial compen ­ sation for natural losses as referred to in Article 2 (2) of Commission Regulation (EEC) No 1325/84 of 14 May 1984 laying down detailed rules for determining the financial compensation for dried figs and dried grapes for a given marketing year (7) should become payable after stocktaking and an application for financial compensation for losses due to too long a period of storage should be examined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 988/84 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 2057/84 (4), and in particular Article 14 thereof, Whereas Article 10 (3 ) of Regulation (EEC) No 2194/81 provides for financial compensation for dried figs and dried grapes purchased by storage agencies ; whereas Article 9 of Commission Regulation (EEC) No 2425/81 of 20 August 1981 laying down detailed rules for the application of the system of aid for dried grapes and dried figs (s), as last amended by Regulation (EEC) No 3334/83 (6), provides for the payment of financial compensation for the quantity of products sold ; Whereas the quantity remaining in stock attracts a storage aid pursuant to Article 10 ( 1 ) of Regulation (EEC) No 2194/81 ; whereas the storage aid covers the technical storage costs and interest costs calculated on the purchase price ; whereas the dried fruit from the 1981 harvest can, at present, only be sold for specific purposes ; whereas the selling price of the products is known to be lower than the purchase price ; whereas payment of provisional financial compensation corre ­ sponding to that price difference would reduce the expenditure on storage aid ; whereas the price difference can be estimated on the basis of past experi ­ ence ; Whereas payment of provisional financial compensa ­ tion must be calculated on the quantitities of products HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of dried grapes and dried figs bought in pursuant to Article 3 of Regulation (EEC) No 2194/81 during the marketing years 1981 /82 and 1982/83 , storage agencies shall undertake a physical stocktaking of the quantities which are in stock on 31 July 1984 at 12 midnight (local time). 2 . In respect of dried grapes and dried figs bought in during the marketing years 1981 /82 and 1982/83 , storage agencies shall communicate to the competent authorities not later than 1 5 August 1 984 : (a) the total quantities of dried fruit bought in ; (b) the quantity referred to in paragraph 1 broken down into : (i ) dried grapes already sold but not taken over by the purchaser, ( ii) dried grapes which are not yet sold, and (iii ) dried figs ; (') OJ No L 73, 21 . 3 . 1977, p. 1 . ( 2) OJ No L 103 , 16 . 4 . 1984, p. 11 . ( 3) OJ No L 214, 1 . 8 . 1981 , p . 1 . ( «) OJ No L 191 , 19 . 7 . 1984 , p . 4 . O OJ No L 240 , 24 . 8 . 1981 , p . 1 . ( «) OJ No L 330 , 26 . 11 . 1983 , p . 18 . O OJ No L 129 , 15 . 5 . 1984, p. 13 . No L 193/24 Official Journal of the European Communities 21 . 7 . 84 (c) any quantity covered by Article 2 ( 1 ) of Regulation (EEC) No 1325/84 ; (d) the quantity lost during storage broken down according to Article 2 (2) and (3) of Regulation (EEC) No 1325/84 . The particulars shall be broken down according to category and with separate particulars for each mar ­ keting year. Article 2 1 . For the quantity of dried grapes referred to in Article 1 (2) (b) (ii) bought in during the 1981 /82 marketing year, the competent authorities shall , after verification of the particulars referred to in Article 1 (2), pay a provisional financial compensation of 111 ECU per 100 kilograms net. This amount shall be weighted by the coefficient applicable to the minimum price payable to the producer and, where applicable, adjusted in accordance with Article 2 ( 1 ) of Regulation (EEC) No 1325/84. 2 . By way of derogation from Article 3 ( 1 ) of Regu ­ lation (EEC) No 1325/84 the storage agency may, in the communication referred to in Article 1 (2), apply for financial compensation pursuant to Article 2 (2) and (4) of that Regulation . Article 3 For the quantity referred to in Article 2 ( 1 ): (a) the storage aid provided for in Article 10 ( 1 ) of Regulation (EEC) No 2194/81 is , with effect from 1 August 1984, hereby fixed for each week of storage at 0,047 ECU per 100 kilograms for sultanas of category 4 ; (b) financial compensation to be paid in accordance with Article 9 of Regulation (EEC) No 2425/81 and Article 3 of Regulation (EEC) No 1325/84 shall be reduced by the provisional amount paid pursuant to this Regulation . Article 4 Member States shall communicate to the Commission, not later than 15 September 1984, the total quantity referred to in Article 1 (2) broken down as provided for in that paragraph . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1984. For the Commission Poul DALSAGER Member of the Commission